         Case 1:18-cv-01058-NONE-BAM Document 56 Filed 06/23/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   PAUL REIFFER,                                      Case No. 1:18-cv-01058-NONE-BAM

12                  Plaintiff,                          ORDER REQUIRING THE PARTIES TO
                                                        APPEAR BY VIDEO AT JULY 30, 2020
13          v.                                          SETTLEMENT CONFERENCE

14   HGM HOLDINGS LLC, et al.,                          (ECF No. 55)

15                  Defendants.

16

17          On June 18, 2020, an order issued setting a settlement conference in this matter for July

18 30, 2020 before the undersigned and ordered the parties appearance at the settlement conference.

19 Given the current COVID-19 pandemic there will be no personal appearances and the Court
20 finds that the settlement conference in this proceeding shall be held by videoconference via

21 Zoom. All parties required to appear at the settlement conference shall appear using Zoom

22 Meeting ID: 160-610-0141. Counsel for the parties shall contact Courtroom Deputy, Mamie

23 Hernandez, at (559) 499-5672 or mhernandez@caed.uscourts.gov for the meeting password.

24
     IT IS SO ORDERED.
25

26 Dated:     June 23, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
